                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAYLA STOCKDALE,                                            CIVIL ACTION
             Plaintiff,

               v.

ALLSTATE FIRE AND CASUALTY                                  NO. 19-845
INSURANCE COMPANY,
               Defendant.

                                           ORDER

       AND NOW, this 17th day of June, 2019, upon consideration of Defendant’s Motion to

Dismiss and briefing in support thereof (ECF Nos. 10 & 20), and Plaintiff’s briefing in

opposition thereto (ECF Nos. 17 & 24), it is hereby ORDERED that Defendant’s Motion to

Dismiss is GRANTED IN PART AND DENIED IN PART as follows:

   1. Defendant’s Motion to Dismiss Plaintiff’s individual claims is DENIED;

   2. Defendant’s Motion to Dismiss Plaintiff’s putative class claims is GRANTED as to those

       class members whose claims are based upon a breach of an alleged insurance contract

       “by reason of the household exclusion” prior to January 23, 2015.



                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
